PELPHREY, Chief Justice.
This is a suit by appellee to recover for medical services performed for several clients of appellant and for giving expert testimony on'the trial of the cases where they were plaintiffs.
Appellee alleged an express contract on the part of appellant to pay for such services, and his evidence supported such -allegation. Appellee denied both in his pleading and proof such an agreement.
The trial court, in submitting special issues, asked the jury to find whether or not the services were performed at the request of appellant. .Appellant did not dispute the fact that he had requested the services to be performed for his clients, but did emphatically deny that he had ever agreed to be personally responsible therefor.
The controlling question in the case, as made by both the pleading and the proof, was whether appellant had. expressly agreed to .pay appellee for the services.
This issue was not submitted, and the judgment will be reversed, and the cause remanded.